Calhoon, J.,
delivered the opinion of the court.
Appellant filed her bill to remove clouds from her title to land, and avers that appellees claim under two tax conveyances, which she says are void. The appellees set xrp that she did not deraign her title under code, § 501, and denied that she ever had any title. The only showing of title made by the complainant in her bill is that “in the latter part of the year 1885 she became the owner in fee simple ’ ’ of the lands. In her proof she produces a conveyance to her from one Elizabeth Sullivan, bearing the appar-ent date of September 15, 1885. The requirement' to deraign title appears for the first time in the legislation of this state in § 501 of the code of 1892, but in that section it is plain and specific. In all such cases, as in an action of ejectment, the complainant must show title in himself from the government down, or he must show title by adverse pos*301session, actual or constructive, for the statutory period, or he must show title from the defendant, or that both derive their claim from a common source, and that his is the better title from that source. Under the law of the State of Mississippi it is the thing itself, the land, not the owner óf it, not the person, which is taxed; and, when the thing is not relieved of the burden of the tax which the state has saddled on it, the thing is sold to do this, and the purchaser is clothed with all the rights of the state, and no more than the state may he be annoyed by mere intermeddlers. The party attacking must show a right to make the attack, and cannot rest on the mere fact that the land was assessed to him when sold. Assessments of lands describing the wrong person as owner are too common to admit this in proving a common source. Neither can a complainant rely, as superadded to this, on the mere fact that he had a deed from some person to him, without showing the further fact that there was title in such person, or some privity of estate between defendant and that person.
Johnson v. Futch, 57 Miss., 74-79, the case relied upon by counsel for appellant, was decided long before the code of 1892, even if it sustained them, which it does not do. The bill of complainant in this case does not even aver that she or Elizabeth Sullivan, her grantor, ever had any possession of the land, or that her grantor, Sullivan, ever had any title, either actual or colorable.
While ready to decide the other questions presented by this record, we do not do so, because the case goes with our disposition of the above question, which we find on the threshold.

Affirmed.